DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species requirement to Species I and II in the reply filed on 6/08/2022 is acknowledged.  The traversal is on the ground(s) that that the scope to Species I and II are relatively the same and will not cause an undue burden on the searching the different species.  The examiner found this argument to persuasive and have thus withdrawn the species portion of the restriction from the restriction dated 6/08/2022.
Claims 1-25 are drawn to invention of group 2 and encompassing both species are therefore examined on the merits. Claims 26-30 are drawn to a non-elected invention are therefore withdrawn as indicated by the applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-16, 19-25 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Cote 20210318499US.
In terms of claim 1, Cote teaches a multiport assembly (Figures 1-14: 100; [0047]) comprising: one or more optical adapters (Figure 12a: 130SA; [0056]) configured to receive an optical connector (Figure 2: 210; [0048]); a shell (Figure 2: 110 [0047]) having a front face (Figure 2: 102; [0047]) defining one or more connection port insert openings (Figure 2: opening 102 and to ports 120/124; [0047]) extending from an outer surface of the front face into a cavity of the shell (Figure 2: wherein the opening of 102 extends into 120 and 124 to internal portion of the shell 110); a connection port insert (Figure 2: 200) permanently positioned at least partially within the one of the one or more connection port insert openings (Figure 2: 200 at 102 of 120/124) of the shell (Figure 2: 110), the connection port insert (200) defining a body comprising an optical connector opening extending from a front end of the body to a rear end of the body (Figure 3: 200: wherein the 200 may contain a connector such as 210 as shown in Figure 2; [0052]); and a sealing member disposed between the connection port insert and the shell (Seal such as O-rings as disclosed [0053] on 200/210 and the shell [0053]).
As for claim 7, Cote teaches the device of claim 1, wherein the body of the connection port insert (Figure 3: 200) is positioned at the cavity of the shell (Figure 2: 200 and 110) and further comprises a flange disposed at the rear end of the body (Figure 3 the outermost diameter 200 forms a flange).
As for claim 8, Cote teaches the device of claim 7, wherein the body (Figure 3: body 200) of the connection port insert (200) defines a keying portion extending radially inwardly from an inner surface of the body (Figure 3: ridges form radially on the surface of 200).

As for claim 9, Cote teaches the device of claim 8, wherein the flange defines a clearance feature (flat ribbed portion of 200) formed on a side of the outer surface of the flange (See Figure 3: one of the ridge that smaller then the widest ridges to ensure clearance of the connector).
As for claim 10, Cote teaches the device of claim 9, wherein the clearance feature defines a planar wall portion (flat portion of 200) formed on the side of the outer surface of the flange (Figure 3: 200).
As for claim 11, Cote teaches the device of claim 9, wherein the locating feature is formed in the outer surface of the body (gaps within the ridges of 200)
As for claim 12, Cote teaches the device of claim 11, a plurality of connector port insert openings (Figure 2: 200 within 102); and a plurality of connection portions inserts (200), each connection portion insert (200) positioned within a corresponding connection port (120/124).
As for claim 13, Cote teaches the device of claim 12, wherein the plurality of connection port inserts (200) are arranged along a lateral direction of the shell (Figure 2: 200) such that the clearance feature of each connection port insert faces a clearance feature of an adjacent connection port insert (Figure 3 and 9).
As for claim 14, Cote teaches the device of claim 13, wherein the locating feature formed in the body (rib of 200 shown in Figure 3) of each connection port insert is staggered relative to a locating feature formed in the body of an adjacent connection port insert in a longitudinal direction that is transverse to the lateral direction (the ribbed portion is staged along the 200 in the longitudinal direction to the gaps and outer diameters).
As for claim 15, Cote teaches the device of claim 14, wherein each connection port insert (200) has a rotationally-discrete locating feature segment extending radially inwardly from the outer surface of the body and aligned with the clearance feature in the longitudinal direction for receiving a portion of a sealing member of an adjacent connection port insert (Figure 2: 200 the gaps and rib portion of 200).
In terms of 16, Cote teaches A connection port insert (Figure 3: 200) assembly positionable within a connection port insert opening (Figure 2: at 102) of a shell of a multiport (Figure 1: 110), the connection port insert (Figure 2: 200 and Figure 3: 200) assembly comprising: a connection port insert (200) defining an optical connector (210) opening configured to receive an external fiber optic connector (Figure 2 and Figure 3), a locating feature (gaps and ridges of 200) formed in the connection port insert (200); and a sealing member received within the locating feature ([0052-0056]).
As for claim 19, Cote teaches the device of claim 16, further comprising: a body having (body of 200 as shown in Figure 3) a front end and a rear end opposite the front end; and a flange disposed at the rear end of the body (outer widest diameter of 200).
As for claim 20, Cote teaches the device of claim 19, further comprising a keying portion (gaps) extending radially inwardly from an inner surface of the body (200).

As for claim 21, Cote teaches the device of claim 20, wherein the flange comprises a clearance feature (rib portion of 200) formed on a side of an outer surface of the flange (Figure 3: 200).


As for claim 22, Cote teaches the device of claim 21, further comprising a sealing member ([0053-0056]) received within a locating feature extending radially inwardly from the outer surface of the body ([0053-0056]).
As for claim 23, Cote teaches the device of claim 22, further comprising a rotationally-discrete locating feature (gaps of 200) segment extending radially inwardly from the outer surface of the body and aligned with the clearance feature in a longitudinal direction (Figure 3: 200)
As for claim 24, Cote teaches the device of claim 23, wherein a pair of rotationally-discrete locating feature segments (various wide diameter flanges on 200) is formed on a side of the locating feature opposite the clearance feature (located behind rib portion and towards the rear).
As for claim 25, Cote teaches the device of claim 24, wherein the rotationally-discrete locating feature segment (gaps between radially protrude flanges of 200) is positioned between the locating feature and the clearance feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent Application Publication to Cote 20210318499US in view of WIPO document to Renner WO2013/083729.
In regards to claim 2-5 and 17-18, Cote teaches the device of claims 1 and 16, Cote does not teach wherein the shell comprises a first material and the connection port insert comprises a second material different from the first material; wherein the shell comprises a first material and the connection port insert comprises a second material different from the first material; wherein the first material has a melting point that is less than a melting point of the second material and wherein the second material is made polyetheretherketone.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the shell and the connection port wherein the two materials are different, has the first material has melting point less than the second material; and wherein the hardness of the second material is harder than the first for the purpose of reinforcing the insert in order to protect the coupling tip of the fiber wherein the coupling tip of connector or insert is enduring the most amount of wear and tear during insertion and removal. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
	In regards the limitation of the second material being made of polyetheretherketone, Renner teaches an insert that is made of  polyetheretherketone in an insert for the purpose balancing the load onto the insert (Page 18 and 19). This ensure the fiber cable tip is well protected during the insertion of the cable into the shell (Page 18 and 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the material of the insert to be polyetheretherketone in order to balance the load of the insert which will result in a more protective and stable insert during coupling of the fiber and the shell.
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US Patent Application Publication to Cote 20210318499US in view of WIPO document to Renner WO2013/083729 in view of the US Patent Application Publication to Zeidan 20030016440US.

In regards to claim 6, Cote / Renner teaches the device of claim 5. Cote and Renner do not teach wherein the first material comprises one of polycarbonate.
Zeidan does teach an enclosure housing shell that is made of polycarbonate for its non-flammable property which ensure the components are properly protected from fire base situation ([0022]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the material of the first material which is the material of the shell housing to be made of polycarbonate in order to protect the shell from being burn in a fire ([0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874